DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
                                       Claim Rejections - 35 USC § 112
Claims 1-3, 5 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims now require “a dead fold angle equal to or less than 10˚”.  Review of Applicants’ experimental data per Table 3, however, reveals that only the compositions of Examples 5 and 19-21 meet the newly-defined dead fold angle.  Specifically, only the exemplified PLA/TPU2 (75:25) and the PLA/TPU5 (70:30, 65:35 and 60:40) compositions have a dead fold angle less than 10˚, whereas the present claims are not 
Claims 1-3, 5 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the exemplified PLA/TPU2 (75:25) and the PLA/TPU5 (70:30, 65:35 and 60:40) compositions, does not reasonably provide enablement for the broader compositions embraced by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In this regard, it is unclear why Comparative Examples 12 and 13, which appear to be fall within Applicants’ inventive scope in terms of materials used and their contents, are not inventive.
Claims 1-3, 5 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear whether the “about 75 wt.%” upper limit governing component (a) can be higher than 75 wt.% given that the lower limit governing component (b) is 25 wt.%.
In claims 2, 3 and 5, there is no express antecedent basis for “the matrix-forming amorphous polymer”.
In claim 2, there is no express antecedent basis for “about 25 wt.%” governing component (b).
Response to Amendments
The 35 USC 102 and 103 rejections based on CN 103102659 A (Dong) and JP 2002037995 A (Kanamori) have been withdrawn in light of Applicant’s amendments filed November 10, 2020.  While Dong and Kanamori’s inventive disclosures embrace compositions meeting the present claims in terms of materials and contents used (e.g., Dong exemplifies a 70:30 PLA/PU blend in Example 5 and Kanamori embraces 75/25-50/50 PLA/PU blends), there is no basis for presuming that said compositions would necessarily have “a dead fold angle equal to or less than 10˚”.  In this regard, it is noted that not all PLA/PU compositions meeting the present claims in terms of materials and contents used (Applicants’ Tables 2 and 3) have “a dead fold angle equal to or less than 10˚”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765